I dissent. The negligence of Theresa Hicks was the sole cause of the collision and the resulting injuries to her daughter. She was driving at night on a wet road approaching a railroad track she had crossed some three hundred times. She was proceeding at a speed of fifty to fifty-five m.p.h. while the train's speed was twenty-six m.p.h. The train bell was ringing and the train's whistle had been sounded in two sequences and continued to blow through the crossing. The locomotive headlight was on bright. Since the Hicks vehicle was clearly visible to the engineer, the locomotive must have also been clearly visible to Hicks had she looked. Approximately eight hundred feet prior to reaching the crossing, Hicks passed an advance warning sign, but she did not slow her speed. She then drove over a crossing warning painted on the highway, but did not decrease her speed. She finally saw the locomotive headlight, braked momentarily, but released her brakes when she thought she could beat the train. She braked again but skidded past the cross-buck sign and the stop bar painted on the roadway, striking the locomotive. *Page 642 
Hicks ignored four warnings on the highway and three on the train, whistle, bell, and light. Such was the sole proximate cause of the collision. She failed to slow down and failed to look and listen. In Zuments v. Baltimore  Ohio RR. Co. (1971),27 Ohio St. 2d 71, 72, 56 O.O.2d 40, 41, 271 N.E.2d 813, 814, the Supreme Court held:
"The driver of a motor vehicle about to pass over a railroad grade crossing on a public highway is required both to look and to listen for approaching trains and the looking and listening must be at such time and place and in such manner as to be effective for that purpose."
There was no legitimate issue of fact regarding possible negligence on the part of Conrail.
Appellants' experts suggest that Conrail was negligent in maintaining an extrahazardous crossing. In spite of such opinions, however, the warnings provided by Conrail fully complied with and exceeded the statutory requirements set forth in R.C. 4955.33.
"A railroad is under `no duty to provide extra-statutory warnings at a grade crossing, where such warnings are not required by any order of the Public Utilities Commission, if there is no substantial risk that a driver in the exercise of ordinary care may be unable to avoid colliding with a train that is being operated over the crossing in compliance with statutory requirements.' Hood v. New York, Chicago  St. Louis RR. Co.
(1957), 166 Ohio St. 529, 3 O.O.2d 12, 144 N.E.2d 104, paragraph six of the syllabus. There is no evidence in the record that the Public Utilities Commission found the crossing to be so dangerous as to require additional protective devices, and we are not persuaded that there was a substantial risk that [the driver], in exercising ordinary care and faced with the existing warnings, would have been unable to avoid colliding with the * * * train." Glick v. Marler (1992), 82 Ohio App. 3d 752, 757-758,613 N.E.2d 254, 258; Cox v. Consol. Rail Corp. (Aug. 28, 1989), Butler App. No. CA89-02-030, unreported, at 7-8, 1989 WL 99314.
Common Pleas Judge Walker correctly concluded that the actions of Theresa Hicks, in operating her vehicle, constituted the sole proximate cause of the collision, and Conrail was entitled to judgment as a matter of law. *Page 643